DETAILED ACTION
1.	Applicant's amendments and remarks submitted on November 10, 2021 have been entered. Claims 1-2, 5, 10-11 and 15-16 have been amended. Claims 1-20 are still pending on this application, with claims 1-20 being rejected. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
3.	The indicated allowability of claims 2 and 11 is withdrawn in view of the newly discovered reference(s) to Twaddell. Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 3 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites “a light pipe disposed between the portion of the fabric covering and the ambient light sensor, the light pipe configured to guide ambient light to the ambient light sensor via the portion of the fabric covering” in lines 4-6. This limitation does not appear to correspond with the structure now recited in parent claim 1, which recites a first light pipe disposed between the first translucent button and the ambient light sensor. The claim further raises issues regarding the number of light guides, the number of ambient light sensors, the structural configuration(s) for guiding light to the sensor(s), and the embodiments supported by Applicant’s specification. Specifically, Applicant’s specification appears to support a light guide for guiding light received through the button to the ambient light sensor (see paragraph 0029 of Applicant’s originally filed specification), or received through the fabric and/or via an opening in the housing to the ambient light sensor (see paragraph 0041 of Applicant’s originally filed specification), but it is not clear if the configuration that appears to be claimed regarding two light guide pipes receiving light through different structures and to a same ambient light sensor is supported by Applicant’s specification.
7.	Claim 15 recites “a second light guide component extending between a portion of the fabric cover and the ambient light sensor” in lines 3-4. This limitation does not appear to correspond with the structure now recited in parent claim 5, which recites a first light guide component disposed between the first button and the ambient light sensor. The claim further raises issues regarding the number of ambient light sensors, the structural configuration(s) for guiding light to the sensor(s), and the embodiments supported by Applicant’s specification. Specifically, Applicant’s specification appears to support a light guide for guiding light received through the button to the ambient light sensor (see paragraph 0029 of Applicant’s originally filed specification), or received through the fabric and/or via an opening in the housing to the ambient 
A prior art rejection for claims 3 and 15 is therefore not considered proper at this time, as such a rejection would have to be based on mere assumptions and considerable speculation about the scope of the claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
8.	Claims 1-2, 5-8, 10-11, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2018/0190285 A1 to Heckmann et al. (“Heckmann”) in view of WO 2021/061130 A1 to Tang et al. (“Tang”) and further in view of US Patent Pub No 2019/0174598 A1 to Twaddell et al. (“Twaddell”).
As to claim 1, Heckmann discloses a voice activated device comprising: a spherical housing comprising a top portion and a bottom portion (406 and 408, see figures 4A-4D; pg. 11, ¶ 0118); a microphone board disposed adjacent to the top portion (PCB 432 with components, see figure 4E), the microphone board comprising an ambient light sensor, a red light emitting diode (LED), and a plurality of microphones arranged in an array (see pg. 8, ¶ 0066; pg. 11, ¶ 0118); an integrated speaker and heatsink assembly comprising: a speaker housing (436, see figure 4E); a heatsink coupled to the speaker housing (434, see figure 4E; pg. 2, ¶ 0012), wherein the heatsink and the speaker housing together define a sealed chamber (see figure 4E; pg. 11, ¶ 0121); and a first speaker coupled to the speaker housing and configured to output sound at a first angle upwards towards the top portion (see figure 4E).
Heckmann does not expressly disclose the microphones aligned with microphone holes in the top portion, nor does it disclose a main logic board coupled to a first side of the bottom portion, the main logic board comprising a set of LEDs configured to emit light; a reflector component disposed between the main logic board and the bottom portion, the reflector component configured to reflect light emitted by the LEDs; and a circular light ring disposed about a lower end of the bottom portion, such that light emitted from the set of LEDs is visible through the circular light ring.  
Tang discloses a similar device (see figure 1; pg. 5, ¶ 0009 - ¶ 0010), and further teaches the device including microphone holes at the top portion aligned with respective microphones (114, see figure 1; pg. 14, ¶ 0032), the device further including another board at the bottom portion which comprises a set of LEDs (610, see figures 6 and 12; pg. 13, ¶ 0029; pg. 15, ¶ 0038), a reflector that reflects light from the LEDs (620, see figure 6; pg. 13, ¶ 0030), and an annular light guide that provides light from the LEDs to be visible underneath the housing (618, see figure 6; pg. 13, ¶ 0030).  
Heckmann and Tang are analogous art because they are both drawn to voice activated devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a bottom light assembly as taught by Tang in the device as taught by Heckmann. The motivation would have been to provide a visual indication of the operating state of the device via the use of an underglow light feature (Tang pg. 6, ¶ 0012).
Heckmann in view of Tang discloses the device as including a button assembly coupled to the top portion (Heckmann figure 2; pg. 8, ¶ 0066, ¶ 0073; pg. 11, ¶ 0119; Tang touch sensors 612, see figure 6; pg. 10, ¶ 0022, pg. 12, ¶ 0028; pg. 14, ¶ 0032), but does not expressly disclose the button assembly comprising a first translucent button and a first light pipe disposed between the first translucent button and the ambient light sensor.
Twaddell discloses a control device with a button assembly (see figure 1; pg. 3, ¶ 0023), wherein the buttons are made of a translucent material (see pg. 2, ¶ 0017) and an ambient light detector behind the keypad receives light through the buttons via a light pipe (see pg. 2, ¶ 0021).  
Heckmann in view of Tang and Twaddell are analogous art because they are drawn to electronic devices with user interfaces.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate features of the button assembly as taught by Twaddell in the device as taught by Heckmann in view of Tang. The motivation would have been to provide the control interface with adjustable lighting based on ambient conditions and allow the user to more easily distinguish between buttons (Twaddell pg. 1, ¶ 0003; pg. 2, ¶ 0020 - ¶ 0022).
As to claim 2, Heckmann in view of Tang and Twaddell further discloses wherein the button assembly further comprises a second translucent button (Twaddell figure 1; pg. 3, ¶ 0023), as well as the use of full color LEDs behind the housing surface (Heckmann pg. 8, ¶ 0066; pg. 11, ¶ 0118), but does not expressly disclose a second light pipe disposed between the second translucent button and the red LED, the second light pipe configured to guide light emitted by the red LED to the second translucent button. However the use of a second light pipe to guide light from LEDs to the outside via the second translucent button is considered an obvious choice based on the teachings of Heckmann in view of Tang and Twaddell, particularly as Heckmann in view of Tang and Twaddell already teaches the illumination of translucent buttons using LEDs behind the buttons (Tang pg. 13, ¶ 0031; Twaddell pg. 2, ¶ 0017), and further teaches the use of a light pipe behind the keypad to guide light (Twaddell pg. 2, ¶ 0021). The use of a second light guide to direct light from the LEDs to the buttons is therefore considered obvious, the motivation being to distinguish between light that is to be detected by the ambient light detector behind the keypad and light from the LEDs behind the keypad that is meant to illuminate the buttons, as taught by Heckmann in view of Tang and Twaddell.
As to claim 5, Heckmann discloses a voice activated device comprising: a housing having an upper portion and a lower portion (406 and 408, see figures 4A-4D; pg. 11, ¶ 0118); a speaker housing (436, see figure 4E); an ambient light sensor; a first button (see figure 2; pg. 8, ¶ 0066; pg. 11, ¶ 0119); a heatsink coupled to the speaker housing (434, see figure 4E; pg. 2, ¶ 0012), wherein the heatsink and the speaker housing together form a sealed chamber (see figure 4E; pg. 11, ¶ 0121); a first speaker coupled to the speaker housing and partially disposed within the sealed chamber, wherein the first speaker is oriented to output audio towards the upper portion of the housing (see figure 4E).
Heckmann does not disclose a light ring disposed about the lower portion of the housing.  
Tang discloses a similar device (see figure 1; pg. 5, ¶ 0009 - ¶ 0010), and further teaches the device including a light ring assembly at the bottom of the housing (206, see figures 2-3B; pg. 6, ¶ 0012).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a bottom light ring as taught by Tang in the device as taught by Heckmann. The motivation would have been to provide a visual indication of the operating state of the device via the use of an underglow light feature (Tang pg. 6, ¶ 0012).
Heckmann in view of Tang does not expressly disclose a first light guide component disposed between the first button and the ambient light sensor.
Twaddell discloses a control device with a button assembly (see figure 1; pg. 3, ¶ 0023), and an ambient light detector behind the keypad that receives light through the buttons via a light pipe (see pg. 2, ¶ 0021).  
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate features of the button assembly as taught by Twaddell in the device as taught by Heckmann in view of Tang. The motivation would have been to provide the control interface with adjustable lighting based on ambient conditions and allow the user to more easily distinguish between buttons (Twaddell pg. 1, ¶ 0003; pg. 2, ¶ 0020 - ¶ 0022).
As to claim 6, Heckmann in view of Tang and Twaddell does not expressly disclose further comprising: an LED clock assembly coupled to the upper portion of the housing. However it does disclose the device as including LED arrays and/or an LED display for displaying visual patterns (Heckmann figure 2; pg. 4, ¶ 0041; pg. 8, ¶ 0066), with LEDs being positioned at the upper portion of the housing (Heckmann figure 4E; pg. 11, ¶ 0118; Tang figures 6 and 9; pg. 10, ¶ 0024; pg. 13, ¶ 0031). Examiner takes official notice that LED clocks are well-known LED displays, and therefore the use of an LED display as an LED clock in particular is considered an obvious choice to one of ordinary skill in the art in view of the LED display teachings of Heckmann in view of Tang and Twaddell, based on the functionality and features of the device (Tang pg. 10, ¶ 0024), the motivation being to provide the user with a visual indication of the current time, as is well-known in the art.
As to claim 7, Heckmann in view of Tang and Twaddell does not expressly disclose wherein the LED clock assembly is disposed at a side of the housing and is positioned a first distance from the light ring, and wherein the first speaker is positioned a second distance from the light ring, wherein the second distance is greater than the first distance. However the positioning of the LED clock/display and the speaker relative to the bottom light ring is considered a matter of design and therefore obvious to one of ordinary skill before the effective filing date of the claimed invention, as it has been held that the rearrangement of parts in a device is considered an obvious choice, so long as said rearrangement does not modify the operation of the device (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), and further that matters related to the ornamentation and having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)). In this case, the specific placement of elements already present in the device as taught by Heckmann in view of Tang and Twaddell would not modify the operation of the device, as such a modification would be based on the size and shape of the device, the LED clock and the speaker elements, as well as the available space for the placement of said elements and the desired aesthetic design of the device as a whole.
As to claim 8, Heckmann in view of Tang and Twaddell further discloses further comprising: a circuit board disposed adjacent to the lower portion, the circuit board comprising a plurality of light emitting diodes (LEDs) (Tang 610, see figure 6; pg. 10, ¶ 0022; pg. 13, ¶ 0029); and a light reflector component disposed adjacent to the circuit board (Tang 620, see figure 6; pg. 13, ¶ 0030).  
As to claim 10, Heckmann in view of Tang and Twaddell further discloses further comprising: a microphone board comprising at least one microphone, at least one LED, and the ambient light sensor (Heckmann 432, see figure 4E; pg. 8, ¶ 0066; pg. 11, ¶ 0121; Tang 612, see figures 6 and 9; pgs. 13-14, ¶ 0031 - ¶ 0032); wherein the microphone board is disposed adjacent to the upper portion of the housing (Heckmann figure 4E; Tang figure 6).  
As to claim 11, Heckmann in view of Tang and Twaddell further discloses further comprising: a second button (Twaddell figure 1; pg. 3, ¶ 0023), but does not expressly disclose a second light guide component disposed between the second button and the at least one LED. However the use of a second light pipe to guide light from LEDs to the outside via the second button is considered an obvious choice based on the teachings of Heckmann in view of Tang and Twaddell, particularly as Heckmann in view of Tang and Twaddell already teaches the illumination of buttons using LEDs behind the buttons (Tang pg. 13, ¶ 0031; Twaddell pg. 2, ¶ 0017), and further teaches the use of a light pipe behind the keypad to guide light (Twaddell pg. 2, ¶ 0021). The use of a second light guide to direct light from at least one LED to a button is therefore considered obvious, the motivation being to distinguish between light that is to be detected by the ambient light detector behind the keypad and light from the LEDs behind the keypad that is meant to illuminate the buttons, as taught by Heckmann in view of Tang and Twaddell.
As to claim 14, Heckmann in view of Tang and Twaddell further discloses further comprising: a fabric cover disposed at least partially over the upper portion (Heckmann pg. 1, ¶ 0009); wherein the upper portion has a hemispherical geometry, and wherein the voice activated device has a substantially spherical geometry (Heckmann figures 4A-4D; Tang figures 1-3D).  
As to claim 16, Heckmann discloses a device comprising: a microphone (see pg. 4, ¶ 0040); a housing having a top portion and a bottom portion (406 and 408, see figures 4A-4D; pg. 11, ¶ 0118); an ambient light sensor; a first button (see figure 2; pg. 8, ¶ 0066; pg. 11, ¶ 0119); wherein the device has a substantially spherical geometry (see figures 4A-4D).  
Heckmann does not disclose a light ring component disposed along an outer surface of the bottom portion of the device, and a plurality of LEDs positioned adjacent to the light ring component.
Tang discloses a similar substantially spherical device (see figures 1-3D; pg. 5, ¶ 0009 - ¶ 0010), and further teaches the device including a light ring assembly at the bottom of the housing (206, see figures 2-3B; pg. 6, ¶ 0012), and plurality of LEDs adjacent to the light ring (see pg. 13, ¶ 0029).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a bottom light ring as taught by Tang in the device as taught by Heckmann. The motivation would have been to provide a visual indication of the operating state of the device via the use of an underglow light feature (Tang pg. 6, ¶ 0012).
Heckmann and Tang does not expressly disclose the device further comprising an LED clock assembly. However it does disclose the device as including LED arrays and/or an LED display for displaying visual patterns (Heckmann figure 2; pg. 4, ¶ 0041; pg. 8, ¶ 0066; pg. 11, ¶ 0118; Tang figures 6 and 9; pg. 10, ¶ 0024; pg. 13, ¶ 0031). Examiner takes official notice that LED clocks are well-known LED displays, and therefore the use of an LED display as an LED clock in particular is considered an obvious choice to one of ordinary skill in the art in view of the LED display teachings of Heckmann and Tang, based on the functionality and features of the device (Tang pg. 10, ¶ 0024), the motivation being to provide the user with a visual indication of the current time, as is well-known in the art.
Heckmann in view of Tang further does not expressly disclose a first light guide component disposed between the first button and the ambient light sensor.
Twaddell discloses a control device with a button assembly (see figure 1; pg. 3, ¶ 0023), and an ambient light detector behind the keypad that receives light through the buttons via a light pipe (see pg. 2, ¶ 0021).  
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate features of the button assembly as taught by Twaddell in the device as taught by Heckmann in view of Tang. The motivation would have been to provide the control interface with adjustable lighting based on ambient conditions and allow the user to more easily distinguish between buttons (Twaddell pg. 1, ¶ 0003; pg. 2, ¶ 0020 - ¶ 0022).
As to claim 17, Heckmann in view of Tang and Twaddell further discloses further comprising: a fabric cover (Heckmann pg. 1, ¶ 0009); wherein the top portion has a hemispherical geometry (Heckmann figures 4A-4D; Tang figures 1-3D).  
As to claim 18, Heckmann in view of Tang and Twaddell further discloses further comprising: a speaker housing; a heatsink coupled to the speaker housing (Heckmann 434, see figure 4E; pg. 2, ¶ 0012), wherein the heatsink and the speaker housing together form a sealed chamber (Heckmann figure 4E; pg. 11, ¶ 0121); and a first speaker coupled to the speaker housing and partially disposed within the sealed chamber, wherein the first speaker is oriented to output audio towards the top portion of the housing (Heckmann figure 4E).  
As to claim 19, Heckmann in view of Tang and Twaddell does not expressly disclose wherein the LED clock assembly is disposed at a side of the housing, and is positioned closer to the light ring component than the first speaker. However the positioning of the LED clock/display and the speaker relative to the bottom light ring is considered a matter of design and therefore obvious to one of ordinary skill before the effective filing date of the claimed invention, as it has been held that the rearrangement of parts in a device is considered an obvious choice, so long as said rearrangement does not modify the operation of the device (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), and further that matters related to the ornamentation and having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)). In this case, the specific placement of elements already present in the device as taught by Heckmann in view of Tang and Twaddell would not modify the operation of the device, as such a modification would be based on the size and shape of the device, the LED clock and the speaker elements, as well as the available space for the placement of said elements and the desired aesthetic design of the device as a whole.

9.	Claims 4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckmann in view of Tang and Twaddell, and further in view of US Patent Pub No 2020/0053444 A1 to Kim et al. (“Kim”).
As to claim 4, Heckmann in view of Tang and Twaddell discloses the voice activated device of claim 1.
Heckmann in view of Tang and Twaddell discloses the device comprising one or more speakers (Heckmann pg. 8, ¶ 0066; pg. 11, ¶ 0121), but does not expressly disclose wherein the integrated speaker and heatsink assembly further comprises: a second speaker coupled to the speaker housing and disposed adjacent to the first speaker, the second speaker configured to output sound at the first angle upwards towards the top portion; wherein an angle between a first central axis of the first speaker and a second central axis of the second speaker is between about 60 degrees and about 180 degrees, and wherein the first angle is between about 2 degrees and about 20 degrees.  
Kim discloses a similar device (see figure 2), and further discloses the device comprising more than one speaker 360 (see figure 4A), the speakers being positioned adjacent to each other and configured to output sound at a slight angle upwards (see figures 4A and 12), wherein the speakers are further positioned with intersecting central axes (see figure 4B).
Heckmann in view of Tang and Twaddell, and Kim are analogous art because they are drawn to speaker devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the speaker positioning as taught by Kim for a plurality of speakers in the device as taught by Heckmann in view of Tang and Twaddell. The motivation being to provide an arrangement that can accommodate various speakers to output audio outwards in a substantially spherical device (Kim figures 2-4B and 16).
As to claim 12, Heckmann in view of Tang, Twaddell and Kim further discloses further comprising: a second speaker coupled to the speaker housing (Heckmann pg. 8, ¶ 0066; pg. 11, ¶ 0121), wherein the first speaker is oriented along a first axis and the second speaker is oriented along a second axis; and wherein an angular distance between the first axis and the second axis is between about 60 degrees and about 180 degrees (Kim figures 4A-4B).  
As to claim 13, Heckmann in view of Tang, Twaddell and Kim further discloses the first speaker and the second speaker are oriented upwards at an angle of between about 5 degrees and about 65 degrees relative to a horizontal axis (Kim figures 4A and 12).  

10.	Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckmann in view of Tang and Twaddell, and further in view of US Patent No 9574762 B1 to Grillo et al. (“Grillo”).
As to claim 9, Heckmann in view of Tang and Twaddell discloses the voice activated device of claim 8.
Heckmann in view of Tang and Twaddell further discloses wherein the light ring forms a portion of an outer surface of the voice activated device, such that light emitted from the LEDs reflects from the light reflector component and is visible through the light ring (Tang figure 6; pg. 13, ¶ 0029 - ¶ 0030), but does not expressly disclose wherein the light reflector component comprises a set of triangular features and curved features disposed about a perimeter of the light reflector component. However the use of triangular and/or curved features for a light reflecting component is known in the art, as taught by Grillo, which discloses a similar device with a light assembly (see Abstract), and further discloses the device including an annular reflector that can include sharp and smooth surfaces and shapes (see figure 7; col. 6, lines 37-42; col. 9, lines 2-11 and 29-47). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to provide a reflective element that effectively spreads light in different directions and diffuses the light further to provide more illumination (Grillo col. 9, lines 29-47). 
As to claim 20, Heckmann in view of Tang, Twaddell and Grillo further discloses further comprising: a light reflector component disposed adjacent to an inner portion of the light ring component (Tang 620, see figure 6), the light reflector component comprising a set of triangular features and curved features disposed about a perimeter of the light reflector component (Grillo figure 7; col. 6, lines 37-42; col. 9, lines 2-11 and 29-47).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652